UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________

MCKENZIE GRAY,

                               Plaintiff,

v.                                                         5:16-CV-973 (NAM/TWD)

ONONDAGA-CORTLAND-
MADISON BOCES,

                        Defendant.
_______________________________________

Appearances:

James D. Hartt, Esq.
6 N. Main Street, Suite 200F
Fairport, New York 14450
Attorney for Plaintiff

Charles C. Spagnoli, Esq.
6575 Kirkville Road
East Syracuse, New York 13057
Attorney for Defendant

Hon. Norman A. Mordue, Senior United States District Court Judge

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff McKenzie Gray brings this action under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq., and Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, asserting claims against Defendant Onondaga-

Cortland-Madison Board of Cooperative Education Services (“BOCES”) for disability

discrimination, failure to accommodate, and retaliation. (Dkt. No. 1). Now before the Court is
Defendant’s motion for summary judgment, (Dkt. Nos. 56, 65), and Plaintiff’s papers in

opposition, (Dkt. No. 64). For the reasons that follow, Defendant’s motion is granted.

II.      BACKGROUND1

               Plaintiff’s Employment at BOCES

         BOCES provides shared educational programs and services to students from school

districts within a three-county region of Central New York. (Dkt. No. 1, ¶ 7). Plaintiff was

hired by BOCES as a part-time teaching assistant in 2012. (Dkt. Nos. 56-25, ¶ 7; 64-19, ¶ 7).

Plaintiff remained in that position throughout her employment at BOCES. (Dkt. No. 56-5, p.

3). Plaintiff’s job duties required her to interact with students with emotional and behavioral

disabilities. (Dkt. Nos. 56-25, ¶ 11; 64-19, ¶ 11). She was responsible for helping manage

students’ behavior, assisting with classroom lessons, and otherwise following the classroom

teacher’s direction and instructions. (Dkt. No. 56-5, p. 4). Plaintiff was typically assigned to

certain classrooms on a yearly basis. (Id., p. 5). Her work hours were 8:00 a.m. to 3:00 p.m.

(Id., p. 8).

               Plaintiff’s Disabilities

         Plaintiff has Hashimoto’s disease, an autoimmune disorder that affects the thyroid

gland. (Dkt. Nos. 56-25, ¶ 12; 64-19, ¶ 12). Plaintiff testified that her condition can cause

exhaustion and muscle pain, and can affect her mood, metabolism, and her ability to regulate

her body temperature. (Dkt. No. 56-5, p. 12). She stated that her condition can cause pain in

her back and neck when she becomes stressed. (Id., p. 13). Plaintiff testified that she was able

to perform her job duties as a teaching assistant despite her Hashimoto’s disease. (Id., p. 14).



1
  The facts have been drawn from Defendant’s statement of material facts, (Dkt. No. 56-25), Plaintiff’s
response and counterstatement of material facts, (Dkt. Nos. 64-18, 64-19), and the parties’ attached
exhibits, depositions, and declarations (see generally Dkt. Nos. 56, 64, 65).


                                                    2
She also claimed that her medical condition could require accommodation for the physical

parts of the job, such as lifting or restraining destructive, violent, or aggressive students. (Id.).

        Plaintiff informed BOCES of her Hashimoto’s disease in 2013 on an application for a

summer school position, and again in an e-mail about a medical appointment in February 2015.

(Dkt. No. 56-5, pp. 16–17). Plaintiff took medical leave for her Hashimoto’s disease from

October 22, 2014 to November 5, 2014. (Dkt. No. 56-8). Plaintiff was not disciplined or

terminated for taking that leave. (Dkt. No. 56-5, p. 19).2

              Misconduct Investigation

        On March 27, 2015, J.M., a minor student in the classroom where Plaintiff was

assigned, reported to the classroom social worker, Timothy Hummell, that he and another

student, J.C., recently had problems with Plaintiff. (See generally Dkt. No. 56-17). During

one incident, J.M. alleged that he and J.C. were sitting together on a school bus when Plaintiff

attempted to sit in the same seat with them. (Id., p. 1). J.M. reported that when he and J.C. did

not allow Plaintiff to sit with them, she called them “little assholes.” (Id.). During a separate

incident, J.M. reported that he was alone in Mr. Hummel’s office when Plaintiff “came in and

shut the door.” (Dkt. No. 56-21, ¶ 6; see also Dkt. No. 56-17, p. 2). J.M. claimed that Plaintiff

asked him why he didn’t like her, and then she blocked him from exiting the office when he

tried to leave. (Id.).

        That same day, Mr. Hummel reported these incidents to the BOCES Principal, Beth

Cooper, the other classroom social worker, Renee Fragale, and the classroom teacher,

Courtney Tianello. (Dkt. No. 56-17, pp. 2, 4). Ms. Tianello told Mr. Hummel that she had



2
  In addition to Hashimoto’s disease, Plaintiff also suffers from Post-Traumatic Stress Disorder
(“PTSD”). (Dkt. No. 56-5, p. 15). Plaintiff never informed BOCES about her PTSD diagnosis. (Dkt.
Nos. 56-25, ¶ 20; 64-19, ¶ 20; see also Dkt. No. 56-5, p. 76).


                                                   3
received text messages from Plaintiff stating “that [Plaintiff] was feeling uncomfortable being

alone” with J.M. and J.C. (Id., p. 3). Mr. Hummel met with Plaintiff to discuss the incidents,

at which time Plaintiff reported that she had received inappropriate notes from J.M. of a sexual

nature. (Id., p. 2). J.M. later admitted to Mr. Hummel that he wrote the notes. (Id., p. 3). Mr.

Hummel “informed [Plaintiff] that she should avoid being around [J.M. and J.C.]” and met

with Plaintiff to “debrief about her interactions” and “discuss appropriate boundaries.” (Id.).

       Also on March 27, 2015, Ms. Fragale notified the BOCES Assistant Director of Special

Education, Karen Koch, about certain comments that were made to Plaintiff by J.M. and J.C.

(Dkt. No. 56-22, ¶ 4). Assistant Director Koch then met with Plaintiff and BOCES Principal,

Beth Cooper, to investigate the issues raised by Ms. Fragale’s report. (Id., ¶ 5). During that

meeting, Plaintiff described the comments that were made by students in the classroom. (Id.).

Assistant Director Koch recalled that Plaintiff reported that she had spoken with Ms. Fragale

about her concerns, that Ms. Fragale had addressed the comments with the students, and that

she felt comfortable returning to the classroom. (Id.). Assistant Director Koch told Plaintiff

that the comments were not acceptable, and that Plaintiff should bring further concerns directly

to her or Principal Cooper. (Id., ¶ 6).

       Assistant Director Koch told Plaintiff that she would ensure that “the students received

appropriate consequences,” and informed Plaintiff that she would be assigned to a new

classroom “for her own protection from any inappropriate comments.” (Id.). She reported that

Plaintiff then “raised strong objections to being removed to another classroom and began

downplaying the issues” with the students. (Id., ¶ 7). According to Plaintiff, she informed

Assistant Director Koch and Principal Cooper that she “enjoyed being in that classroom,” and

that she did not want to be reassigned. (Dkt. No. 56-5, pp. 57–58). Plaintiff claimed that “if




                                                 4
[the students’] comments and actions were addressed, [ ] in a meeting with [her] and the two

boys [about] what’s appropriate and what’s not, this whole thing could have been avoided.”

(Id.).

         Assistant Director Koch recalled that “Plaintiff’s sudden reversal of her position when

told she would be moved to another classroom for her own protection heightened [her]

concerns, [because] it appeared Plaintiff was trying to remain in the classroom with J.M. and

J.C. and opposing any suggestion that she was uncomfortable with the students’ comments.”

(Dkt. No. 56-22, ¶ 19). Assistant Director Koch also brought up other performance issues with

Plaintiff, including Plaintiff’s text messages to Ms. Tianello about Mr. Hummel in which she

claimed he was a “terrible” social worker. (Id., ¶ 8). She also told Plaintiff that she had to

report to work on time, and that she had received reports and noticed herself that Plaintiff

reported to work “late on virtually a daily basis by thirty to forty-five minutes, even though

Principal Cooper had spoken to her about the problem.” (Id., ¶ 9). According to Assistant

Director Koch, Plaintiff claimed she was “having personal problems” that were preventing her

from getting to work on time, but “Plaintiff did not say anything suggesting the problems were

medical in nature or related to any disability.” (Dkt. No. 56-22, ¶ 9; Dkt. No. 56-5, pp. 61–62).

Assistant Director Koch encouraged Plaintiff to utilize the employee assistance program if

necessary, and reminded Plaintiff that she was expected to arrive to work on time, and that she

was not permitted to text colleagues during school hours. (Dkt. No. 56-22, ¶¶ 9–10; Dkt. No.

56-5, pp. 60–61, 63).

         Assistant Director Koch recalled that Plaintiff “continued to act extremely upset,” so

she told Plaintiff that she “could sit in [her] office until she felt calm, or that she could go home

if she felt she was too upset to return to the classroom.” (Dkt. No. 56-22, ¶ 10). She instructed




                                                  5
Plaintiff “not to return to the classroom while emotional as it would be upsetting for the

students to see her.” (Id.). Shortly afterward, Assistant Director Koch received a call

informing her that Plaintiff had “gone into the classroom crying and upset the students, that she

was repeatedly texting the classroom teacher, and that she had returned to [Assistant Director

Koch’s] office.” (Id., ¶ 12). Assistant Director Koch then returned to her office with a union

representative and told Plaintiff that she needed to go home. (Id., ¶ 15). Plaintiff admits that

she was told to go home but insists that she was not upset at the time she returned to the

classroom. (Dkt. No. 56-5, pp. 66–67).

       At the end of the school day on March 27, 2015, Assistant Director Koch met with

Principal Cooper, Ms. Fragale, Mr. Hummel, and Ms. Tianello to evaluate the ongoing issues

with Plaintiff. (Dkt. No. 56-22, ¶ 16). She was “greatly concerned” by the reports she

received “as it appeared that Plaintiff was not maintaining appropriate boundaries with the two

students, that she was directing inappropriate comments at them, that she was undermining the

classroom social workers, and that the management of the classroom in general was a serious

problem.” (Id., ¶ 18). After the meeting, Assistant Director Koch investigated further and

received additional reports from J.C., Mr. Hummell, and Christina Gonzalez, the other teaching

assistant in the classroom. (Id., ¶¶ 21–23).

       On the morning of March 30, 2015, Assistant Director Koch met with several other

school administrators, including BOCES District Superintendent, Jody Manning, and Director

of Labor Relations, Mark Pettitt. (Id., ¶ 24). According to Assistant Director Koch, it was at

that point that “[w]e decided we were not going to have Plaintiff continue in employment due

to her poor judgment, unprofessional behavior, insubordination, and other misconduct.” (Id.).




                                                 6
             Plaintiff’s Notice of Medical Leave

       On March 30, 2015, Plaintiff delivered a doctor’s note to Principal Cooper’s office

indicating that she had a “medical” illness and would need to be out of work from March 31,

2015 through May 4, 2015. (Dkt. Nos. 56-5, p. 71; 64-15, p. 2). Plaintiff testified that she

needed medical leave because of the recent work-related “emotional triggers” and “stress” that

could exacerbate the symptoms of her disabilities. (Dkt. No. 56-5, pp. 69, 72).

       According to Mr. Pettitt, BOCES administrators made the decision to terminate

Plaintiff’s employment during a meeting on the morning of March 30, 2015, and the meeting

“was finished and the decision was made before Plaintiff presented to [ ] BOCES any doctor’s

note requesting time off for medical reasons, which occurred after lunch.” (Dkt. No. 56-24, ¶

3). Mr. Pettitt was responsible for setting up a personnel meeting between Plaintiff and

administrators, which he had not done before Plaintiff delivered her notice for medical leave.

(Dkt. No. 65-2, ¶¶ 2, 5). According to Mr. Pettitt, once the administrators decided to terminate

Plaintiff, he “had no authority to refrain from terminating Plaintiff, regardless of whether she

requested medical leave of finite or indefinite duration.” (Id., ¶ 8).

       On March 31, 2015, Mr. Pettitt called Plaintiff and asked her to attend a personnel

meeting on April 1, 2015, where he intended to offer Plaintiff an opportunity to respond to the

allegations and to resign in lieu of termination if she preferred. (Dkt. No. 56-24, ¶ 5).

According to Mr. Pettitt, Plaintiff asked him to arrange for union representation to be present at

the meeting. (Id., ¶ 6; see also Dkt. No. 56-5, p. 74).

       Plaintiff testified that, after speaking with Mr. Pettitt, she “reached out to the union,”

who “advised [her] that [she] didn’t need to attend the meeting if [she] was on leave.” (Dkt.




                                                  7
No. 56-5, pp. 73–74). She also contacted her doctor, who told her that she was approved to be

out of work, including for “work-related meetings.” (Id., p. 75).

       At 8:30 a.m. on April 1, 2015, Plaintiff e-mailed Mr. Pettitt informing him that she was

unable to attend “work or work related meetings.” (Dkt. No. 56-12). She informed Mr. Pettitt

that her doctor would be sending a follow-up note clarifying her work limitations. (Id.).

Plaintiff’s doctor then faxed a new note to BOCES stating that he had “taken Ms. Gray out of

work pending further evaluation,” and adding, “I do not want her attending any disciplinary

meetings.” (Dkt. No. 56-14). Plaintiff did not attend the meeting. (Dkt. No. 56-5, p. 79).

             Plaintiff’s Termination

       On April 2, 2015, District Superintendent Jody Manning sent Plaintiff a letter stating

that her employment at BOCES was “terminated effective Wednesday, April 1, 2015.” (Dkt.

No. 64-9, p. 2). The termination letter further states that “we attempted to review the reasons

for this action with you at a meeting that had been scheduled for April 1. You declined to

attend this meeting due to medical reasons.” (Id.).

       BOCES had already terminated the classroom teacher, Ms. Tianello, on March 27,

2015 for her own involvement in the inappropriate texting with Plaintiff during school hours.

(Dkt. Nos. 56-22, ¶ 20; 56-5, p. 81; 64-3, p. 14).

             NYSDHR Determination

       On June 30, 2015, Plaintiff filed a complaint against Defendant with the New York

State Division of Human Rights (“NYSDHR”) claiming that she was subjected to unlawful

discriminatory practices because of her disability, sex, and her opposition to discrimination and

retaliation in the workplace. (Dkt. Nos. 64-3, pp. 1–2). On December 5, 2015, a NYSDHR




                                                 8
evaluator issued a determination finding that there was “probable cause to support the

allegations of the complaint.” (Id., p. 6). Plaintiff then commenced this action.

III.   LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only

if all the submissions taken together “show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986). The moving party bears the initial burden of demonstrating “the absence of a genuine

issue of material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the

outcome of the suit under the governing law,” and is genuinely in dispute “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477

U.S. at 248; see also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing

Anderson). The movant may meet this burden by showing that the nonmoving party has

“fail[ed] to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S.

at 322; see also Selevan v. N.Y. Thruway Auth., 711 F.3d 253, 256 (2d Cir. 2013) (summary

judgment appropriate where the nonmoving party fails to “‘come forth with evidence sufficient

to permit a reasonable juror to return a verdict in his or her favor on’ an essential element of a

claim” (quoting In re Omnicom Grp., Inc. Sec. Litig., 597 F.3d 501, 509 (2d Cir. 2010)).

       If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S.

at 323–24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the




                                                  9
non-moving party and must resolve all ambiguities and draw all reasonable inferences against

the movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). Still,

the nonmoving party “must do more than simply show that there is some metaphysical doubt as

to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986), and cannot rely on “mere speculation or conjecture as to the true nature of the facts to

overcome a motion for summary judgment,” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d

Cir. 1986) (quoting Quarles v. Gen. Motors Corp., 758 F.2d 839, 840 (2d Cir. 1985)).

Furthermore, “[m]ere conclusory allegations or denials . . . cannot by themselves create a

genuine issue of material fact where none would otherwise exist.” Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

IV.    DISCUSSION

       Following the Court’s order on Defendant’s motion for judgment on the pleadings,

(Dkt. No. 21), the parties agree that Plaintiff has four remaining claims: (1) disability

discrimination; (2) failure to accommodate her disability; (3) retaliation for taking disability-

related medical leave; and (4) retaliation for her complaints of sexual harassment. (Dkt. Nos.

56-26, pp. 9–10; 64, p. 4). The first three fall under the ADA, the fourth under Title VII.

       In moving for summary judgment, Defendant argues that: (1) Plaintiff cannot make out

a prima facie case of disability discrimination or retaliation under the ADA, or retaliation under

Title VII; (2) even if she did, Defendant has advanced a legitimate, non-discriminatory and

non-retaliatory reason for Plaintiff’s termination; and (3) Defendant did not fail to

accommodate Plaintiff because she never sought any accommodations due to her disability.

(See generally Dkt. No. 56-26). The Court will assess each claim in turn.

             ADA Discrimination




                                                 10
       Under Title I of the ADA, “[n]o covered entity shall discriminate against a qualified

individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a). In general, a

plaintiff can allege disability discrimination under one of three theories: (1) intentional

discrimination (disparate treatment); (2) disparate impact; and (3) failure to make a reasonable

accommodation. Fulton v. Goord, 591 F.3d 37, 43 (2d Cir. 2009).

       Claims alleging intentional discrimination in violation of the ADA are subject to the

burden-shifting analysis originally established by the Supreme Court in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973).” McMillan v. City of New York, 711 F.3d 120, 125 (2d

Cir. 2013). First, Plaintiff must establish a prima facie case of discrimination under the ADA.

Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 169 (2d Cir. 2006). Second, if an employee

establishes a prima facie case, “the employer must offer through the introduction of admissible

evidence a legitimate non-discriminatory reason for the [adverse action]; and [third] the

plaintiff must then produce evidence and carry the burden of persuasion that the proffered

reason is a pretext.” Id.

                  1. Prima Facie Case

       Defendant argues that Plaintiff cannot establish a prima facie case because she has

offered no evidence to raise an inference of discriminatory intent. (Dkt. No. 56-26, pp. 15–16).

In support of this argument, Defendant notes that: (1) it had notice of Plaintiff’s Hashimoto’s

disease since the summer of 2013; (2) it had previously allowed Plaintiff medical leave for her

disability; (3) BOCES “believed in good faith that Plaintiff had engaged in substantial




                                                 11
misconduct justifying her termination”; and (4) Plaintiff was treated the same as a non-disabled

employee, who was discharged at approximately the same time for less misconduct. (Id.).

       In response, Plaintiff contends that she has established a “strong inference of a causal

connection between her disability, and related medical leave . . . , and [her] termination that

Defendant issued a short time later.” (Dkt. No. 64, p. 12). Specifically, she claims that she

informed BOCES of her disability on February 27, 2015, and then was “terminated very

shortly after Defendant learned her doctor had taken her out, showing temporal proximity . . .

and a causal nexus between her need for time off (a reasonable accommodation) and her

termination.” (Id.).

       In order to establish a prima facie case of intentional discrimination under the ADA, a

plaintiff must show that: (1) the defendant is subject to the ADA; (2) plaintiff suffers from a

disability within the meaning of the ADA; (3) plaintiff was otherwise qualified to perform the

essential functions of the job, with or without reasonable accommodation; and (4) plaintiff

suffered an adverse employment action because of her disability. McMillan, 711 F.3d at 125

(citing Sista, 445 F.3d at 169). Plaintiff’s burden at the prima facie stage is de minimis.

Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002).

       There is no dispute as to the first three elements: that BOCES is subject to the ADA,

that Plaintiff suffers from Hashimoto’s disease––a disability within the meaning of the ADA,

and that Plaintiff was generally capable of performing essential functions of the job. (Dkt.

Nos. 56-26, pp. 15–16; 64, pp. 11–13). Therefore, the only remaining question as to the prima

facie case is whether Plaintiff suffered an adverse employment action because of her disability.

       To make this connection, a plaintiff must demonstrate that she “suffered an adverse

employment action under circumstances giving rise to an inference of discriminatory intent.”




                                                 12
Cortes v. MTA New York City Transit, 802 F.3d 226, 231 (2d Cir. 2015) (citation omitted). A

plaintiff can establish an inference of discrimination in various ways, such as direct proof of

“actions or remarks made by decisionmakers that could be viewed as reflecting a

discriminatory animus.” Chertkova v. Conn. Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996).

Without any direct proof, the “timing or sequence of events leading to the plaintiff’s

termination” can be a circumstance that gives rise to an inference of discrimination. Id.

       Here, Plaintiff relies on evidence of temporal proximity. She has shown that she

presented a doctor’s note to BOCES on March 30, 2015, which called for a month-long

medical leave. (Dkt. No. 56-13). It is undisputed that BOCES terminated Plaintiff’s

employment just two days after she submitted notice of medical leave. (Dkt. No. 56-15).

Defendant argues that the decision to terminate Plaintiff’s employment was made before she

submitted the doctor’s note. (Dkt. No. 56-26, p. 16). However, given the de minimis burden at

the prima facie stage, Plaintiff’s evidence of temporal proximity is enough to permit an

inference of discriminatory intent. See, e.g., Mancini v. Accredo Health Grp., Inc., 411 F.

Supp. 3d 243, 251 (D. Conn. 2019) (finding that the plaintiff’s termination less than two weeks

after a medical emergency was sufficient to establish a prima facie case of discrimination);

Trent v. Town of Brookhaven, 966 F. Supp. 2d 196, 206 (E.D.N.Y. 2013) (holding that

“temporal proximity may be sufficient to show a prima facie case”) (collecting cases);

Pellegrino v. Cnty. of Orange, 313 F. Supp. 2d 303, 315 (S.D.N.Y. 2004) (finding that

temporal proximity between the plaintiff’s announcement of her pregnancy and the process of

her termination was sufficient to establish a prima facie case of employment discrimination).

                  2. Legitimate, Non-Discriminatory Reason




                                                13
       Since Plaintiff has established a prima facie case of disability discrimination with

respect to Defendant’s decision to terminate her employment, the burden now shifts to

Defendant to demonstrate a legitimate, non-discriminatory reason for the adverse action.

United States v. Brennan, 650 F.3d 65, 93 (2d Cir. 2011). Defendant points to evidence that

the decision was based on legitimate, non-discriminatory reasons, including: (1) Plaintiff’s

exchange of text messages with the classroom teacher throughout the school day, including

messages that criticized and mocked the classroom social worker and students in the class

(Dkt. Nos. 56-11; 56-22, ¶¶ 16–17); (2) corroborated reports from the classroom social workers

that Plaintiff had not maintained appropriate boundaries with students (Dkt. Nos. 56-17; 56-

18); and (3) failure to comply with Assistant Director Koch’s directives not to return to the

classroom in an upset and emotional state (Dkt. No. 56-22, ¶¶ 10, 12–15). This evidence

supports Defendant’s contention that Plaintiff was terminated for misconduct and acting

unprofessionally in the classroom—a legitimate, non-discriminatory reason for termination.

Therefore, Defendant has satisfied its burden at the second step, and the burden now shifts

back to Plaintiff to show that these reasons were pretextual and that disability discrimination

was the but-for cause of her termination.

                  3. Pretext & Causation

       A plaintiff’s burden at the third step of the McDonnell Douglas analysis is to “show

that the [defendant’s] proffered reason was merely a pretext for discrimination, which may be

demonstrated either by the presentation of additional evidence showing that the employer’s

proffered explanation is unworthy of credence, or by reliance on the evidence comprising the

prima facie case, without more.” Sista, 445 F.3d at 173 (citation omitted). Generally, to

demonstrate pretext, “plaintiff[s] may rely on evidence comprising [their] prima facie case,




                                                14
including temporal proximity, together with other evidence such as inconsistent employer

explanations, to defeat summary judgment at that stage.” Kwan v. Andalex Grp. LLC, 737 F.3d

834, 847 (2d Cir. 2013). In addition, to survive summary judgment the plaintiff must show a

genuine issue of fact that her disability was the but-for cause of the adverse action. See

Natofsky v. City of New York, 921 F.3d 337, 348 (2d Cir. 2019) (“the ADA requires a plaintiff

alleging a claim of employment discrimination to prove that discrimination was the but-for

cause of any adverse employment action”).

       Here, Plaintiff argues that the “temporal proximity between Plaintiff’s submission to

Defendant of her Doctor’s note and her subsequent termination from employment [is] such that

a nexus between her medical leave and her termination has been shown.” (Dkt. No. 64, p. 10).

She further claims that “the absence of any prior concerns or discipline as against Plaintiff

speaks volumes,” and adds that “[i]t is telling that the Defendant did not seek [to] discipline

Plaintiff for her alleged transgression that it now claims led to her termination prior to finding

out about her need for a medical leave prescribed by her doctor.” (Id.). Plaintiff also suggests

that Defendant’s unlawful motive is demonstrated by Principal Cooper’s alleged questioning

about whether Plaintiff was suffering from Hashimoto’s Disease and “whether [she] was being

honest about a medical appointment” on February 27, 2015.” (Id., p. 15).

       In response, Defendant asserts that its decision to terminate Plaintiff was made prior to

her leave request, and furthermore, that Plaintiff may not rely solely on temporal proximity

between her leave and her termination to establish pretext. (Dkt. No. 65-4, pp. 6–9).

Defendant contends that since it has “offered significant and, indeed, not-validly-disputed

evidence that Plaintiff engaged in substantial misconduct prompting her termination, Plaintiff’s

reliance on temporal proximity is inadequate to withstand summary judgment.” (Id., p. 9).




                                                 15
        After careful review of the record, the Court finds that Plaintiff has failed to meet her

burden at the third stage of the analysis. Although the temporal proximity between Plaintiff’s

doctor’s note and termination provides an inference of potential discrimination, it is not enough

on its own to overcome Defendant’s well-documented non-discriminatory reasons for the

decision in this case. See El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 932–33 (2d Cir.

2010) (stating that “temporal proximity is insufficient to satisfy [a plaintiff’s] burden to bring

forward some evidence of pretext”); see also Trent v. Town of Brookhaven, 966 F. Supp. 2d

196, 206 (E.D.N.Y. 2013) (“Temporal proximity may be sufficient to show a prima facie case,

but it is insufficient to demonstrate pretext.”).

        As evidence of causation, the close temporal proximity is also undermined and all but

negated by the undisputed evidence that BOCES administrators started the investigation into

Plaintiff’s alleged inappropriate and unprofessional conduct before she submitted notice of her

medical leave. (Dkt. No. 56-22, ¶¶ 4–20). BOCES administrators testified that the

investigation began on March 27th and the decision to terminate Plaintiff’s employment was

made on the morning of March 30th, which was before she submitted notice of medical leave.

(Id., ¶¶ 4–27; Dkt. No. 56-24, ¶¶ 2–4). Mr. Pettitt, who was responsible for scheduling a

meeting for administrators to notify Plaintiff of her termination, had not yet reached out to

Plaintiff to set up that meeting when she delivered the doctor’s note. (Dkt. No. 65-2, ¶ 5).

Plaintiff has offered no evidence to rebut Defendant’s timeline of events. And contrary to

Plaintiff’s claims, the fact that Defendant investigated the allegations of misconduct against her

does not permit an inference of a discriminatory motive.3


3
 Indeed, Defendant would have a duty to investigate allegations of misconduct by any of its employees.
Plaintiff’s claim about Principal Cooper’s supposed “skepticism” about Plaintiff’s disability and
February 27th medical appointment is also unavailing. Plaintiff’s deposition testimony shows that
Principal Cooper did not express doubt about whether Plaintiff had a disability, but rather she questioned


                                                     16
        Aside from temporal proximity, Plaintiff has not presented any evidence to connect her

disability to the decision to terminate her employment. To the contrary, the record shows that

BOCES was aware of Plaintiff’s Hashimoto’s disease as early as 2013 (Dkt. Nos. 56-25, ¶ 13;

64-19, ¶ 13; 56-5, p. 17), and she had previously taken medical leave for her disability without

objection or consequence, (Dkt. No. 56-5, pp. 18–19). It is also notable that Plaintiff received

the exact same treatment as Ms. Tianello (the classroom teacher), who engaged in

inappropriate texting throughout the workday. Importantly, Ms. Tianello, who does not suffer

from a disability, was terminated as part of the same investigation and at approximately the

same time as Plaintiff. (See Dkt. No. 56-22, ¶¶ 17–20; Dkt. No. 64-3, p. 14). Thus, there is no

evidence that Plaintiff was treated differently than co-workers that did not have disabilities,

and any possible causal connection between Plaintiff’s disability and her termination is refuted

by the fact that Ms. Tianello received the same treatment. See Mancini, 411 F. Supp. 3d at 255

(granting summary judgment on discrimination claim where the plaintiff failed to “point to any

evidence that she was treated differently from other similarly situated, non-disabled persons”);

Mattera v. JPMorgan Chase Corp., 740 F. Supp. 2d 561, 575 (S.D.N.Y. 2010) (granting

summary judgment on discrimination claim where, inter alia, the plaintiff provided “no

evidence that any other employees who were consistently cited for ongoing issues of poor

performance did not suffer the same treatment as that directed towards him”); see also Lopez v.

Hollisco Owners’ Corp., 147 F. Supp. 3d 71, 78–79 (E.D.N.Y. 2015) (finding the plaintiff



whether Plaintiff had an appointment on that specific day. (Dkt. No. 56-5, p. 67). Plaintiff admitted
that she did not inform BOCES of the appointment until the morning of, and even then, she informed
BOCES about the appointment 48 minutes after the school day began. (Id., p. 21). Plaintiff was neither
disciplined nor terminated for her medical absence that day. (Id., p. 22). Principal Cooper denies that
she ever expressed doubt about Plaintiff’s Hashimoto’s disease. (Dkt. Nos. 56-22, ¶ 11; 56-20, ¶ 2).
Accordingly, Plaintiff’s claim that Principal Cooper questioned whether Plaintiff had a disability is
belied by her own testimony and the undisputed facts, and therefore, does not provide any evidence of
a discriminatory motive.


                                                   17
could not show pretext where, inter alia, there was “no evidence that any other employee

would be, or was, treated differently”), aff’d, 669 F. App’x 590 (2d Cir. 2016).

       In sum, Plaintiff has failed to adduce evidence that reasonably supports a finding of

discriminatory intent based on her disability. Defendant’s explanation that Plaintiff was

terminated because of her misconduct is consistent throughout the record and supported by

sworn statements from numerous BOCES employees. (See generally Dkt. Nos. 56-20; 56-22;

56-23; 56-24). Plaintiff has failed to counter this explanation, particularly since the record

demonstrates that the decision to terminate her employment was made before her doctor’s note,

and Ms. Tianello was terminated for the same misconduct. Viewing the evidence in the light

most favorable to Plaintiff, no reasonable jury could find that Defendant’s reasons were

pretextual and that Plaintiff’s disability was the but-for cause of her termination. Accordingly,

Defendant is entitled to summary judgment on Plaintiff’s ADA discrimination claim. See El

Sayed, 627 F.3d at 932–33 (affirming the dismissal of the plaintiff’s discrimination claim

where “[the plaintiff] produced no evidence other than temporal proximity in support of his

charge that the proffered reason for his discharge was pretextual”); see also Graham v. Three

Village C. Sch. Dist., No. 11-CV-5182, 2013 WL 5445736, at *26, 2013 U.S. Dist. LEXIS

143264, at *87 (E.D.N.Y. Sept. 30, 2013) (granting summary judgment on discriminatory

discharge claim where the plaintiff “point[ed] to nothing in the record from which a rational

jury could find her termination was ‘because of’ her hip impairment, or that the District’s

underlying motive to terminate her was attributable to a discriminatory intent, and not to her

job performance,” and there was “uncontroverted evidence that plaintiff was not the only

employee who was denied tenure at the conclusion of her probationary period”).

                        ADA Failure to Accommodate




                                                 18
        Plaintiff alleges that she was denied access to requested lunch breaks “as an

accommodation for her qualified disability so as to attend to the symptoms of her Hashimoto’s

disease.” (Dkt. No. 1, ¶ 18). Plaintiff also claims that Defendant denied her disability-related

accommodations by terminating her employment rather than permitting her to take the medical

leave directed by her doctor. (Dkt. No. 64, p. 16).

        Defendant argues that Plaintiff’s failure to accommodate claims “fail because she did

not indicate she needed lunch breaks due to disability, she did not seek leave because of

disability and the leave would not allow her to perform her job.” (Dkt. No. 56-26, pp. 18–22).

Defendant also asserts that Plaintiff’s misconduct and termination “had nothing to do with her

alleged disability or disabilities.” (Id., pp. 19–22).

        In response, Plaintiff claims that her accommodation requests for lunch breaks and

medical leave were “reasonable” and necessary due to “ongoing stresses at work which were

worsening [her] symptoms.” (Dkt. No. 64, p. 15). Plaintiff further argues that, rather than

working with her to establish acceptable accommodations, “Defendant terminated [her] pre-

textually [sic] for ‘performance issues’, when that in fact [sic], Defendant fired Plaintiff to

avoid paying her while she was out on leave.” (Id., p. 16).

        Under the ADA, employers are required to make “reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a disability . . .

unless such covered entity can demonstrate that the accommodation would impose an undue

hardship.” 42 U.S.C. § 12112(b)(5)(A). To establish a prima facie failure to accommodate

claim, a plaintiff must demonstrate that: (1) [the] plaintiff is a person with a disability under the

meaning of the ADA; (2) an employer covered by the statute had notice of his [or her]

disability; (3) with reasonable accommodation, [the] plaintiff could perform the essential




                                                  19
functions of the job at issue; and (4) the employer has refused to make such accommodations.”

McMillan, 711 F.3d at 125–26. Here, the parties only dispute the last element. (See Dkt. Nos.

56-26, pp. 18–22; 64, pp. 13–16).

       An accommodation request “contemplate[s] an ongoing, informal, and interactive

process that ‘should identify the precise limitations resulting from the disability and potential

reasonable accommodations that could overcome those limitations.’” Quadir v. New York

State Dep’t of Labor, 39 F. Supp. 3d 528, 539–40 (S.D.N.Y. 2014) (quoting 29 C.F.R. §

1630.2). “[I]t is the responsibility of the individual with a disability to inform the employer

that an accommodation is needed.” Gingold v. Bon Secours Charity Health Sys., 768 F. Supp.

2d 537, 543 (S.D.N.Y. 2011) (quoting Graves v. Finch Pruyn & Co., Inc., 457 F.3d 181, 184

(2d Cir. 2006)). While a formal written request is not required, the request “must be

sufficiently direct and specific to give the employer notice of the needed accommodation.”

Dooley v. JetBlue Airways Corp., 636 F. App’x 16, 18–19 (2d Cir. 2015) (citation omitted). In

other words, an employer cannot be said to have refused an accommodation if no request was

ever made. Id. So, “[w]hat matters . . . are not formalisms about the manner of the request,

but whether the [requestor or his representative] provides the [requestee] with enough

information that, under the circumstances, the [requestee] can be fairly said to know of both the

disability and desire for an accommodation.” Quandir, 39 F. Supp. 3d at 540 (quoting Taylor

v. Phoenixville Sch. Dist., 184 F.3d 296, 313 (3d Cir. 1999)).

       Here, with regard to the requested lunch breaks, Plaintiff has failed to adduce evidence

that she ever informed her supervisors that those requests were related to her disability and

necessary for her to perform her job. (See Dkt. No. 64, pp. 13–16). Indeed, Plaintiff does not




                                                 20
identify when or to whom she directed her requests. (Id.).4 Principal Cooper testified that she

did not remember Plaintiff ever asking for breaks or lunch breaks. (Dkt. No. 56-6, p. 7).

Moreover, Plaintiff testified that the only disability-related accommodations she needs for

Hashimoto’s disease is help with physical aspects of the job, including restraining and lifting

aggressive or violent students. (Dkt. No. 56-5, p. 14). Plaintiff has not claimed that Defendant

ever denied any accommodation related to the physical aspects of her work at BOCES.

        In sum, even if Plaintiff did request breaks and Defendant denied them, there is no

evidence that BOCES knew or should have known that the request was necessary to

accommodate Plaintiff’s disability. Thus, Plaintiff has failed to establish a prima facie case as

to the alleged break accommodations. See Blundell v. Nihon Kohden America, No. 15-CV-

1503, 2018 WL 4609125, at *10–12, 2018 U.S. Dist. LEXIS 163948, at *26–32 (N.D.N.Y.

Sept. 25, 2018) (dismissing the plaintiff’s accommodation claims where he failed to present

evidence that “he ever actually made a request for these accommodations based on his

disability to the appropriate people”).

        Plaintiff has also failed to make a prima facie showing that she was wrongfully denied

an accommodation with respect to medical leave. (See Dkt. No. 64, pp. 13–16).

Notably, the March 30th note from Plaintiff’s doctor vaguely describes the “nature of the

illness/injury” as “medical,” without any further explanation or reference to her disability.

(Dkt. No. 56-13). There is no evidence whatsoever that Plaintiff ever told anyone at BOCES

that the medical leave was disability-related or a necessary accommodation, either before or

any time after she submitted the notice. Further, there is no evidence that she was denied the


4
   Plaintiff offers no evidence whatsoever that she informed BOCES that the requested breaks were
necessary to accommodate her disability. (See Dkt. No. 64-2, ¶¶ 16–18). Further, Defendant inquired
about Plaintiff’s alleged request for breaks in an interrogatory, but Plaintiff failed to provide any details
as to when and to whom the breaks were allegedly requested. (Dkt. No. 56-4, pp. 5–6).


                                                      21
medical leave; rather the record shows that Plaintiff submitted notice of her medical leave after

the process for the termination of her employment had already begun. As discussed above,

Plaintiff’s termination was supported by well-documented evidence that she engaged in

workplace misconduct and insubordination. She has not pointed to any authority that BOCES

was required to grant her medical leave while in the process of terminating her employment for

these reasons.

       Viewing the evidence in the light most favorable to Plaintiff, no reasonable jury could

find that Plaintiff was denied an accommodation for her disability based on her vague request

for medical leave while BOCES was in the process of terminating her employment. See Kho v.

New York and Presbyterian Hosp., 344 F. Supp. 3d 705, 721 (S.D.N.Y. 2018) (finding that the

plaintiff failed to establish a prima facie case where there was no evidence that she ever

requested an accommodation for her disability); Clark v. New York State Elec. & Gas Corp.,

67 F. Supp. 2d 63, 73–75 (N.D.N.Y. 1999) (granting summary judgment on the plaintiff’s

accommodation claims where she failed to show that her termination for her poor work

performance was not a legitimate reason for her firing). Accordingly, Defendant is entitled to

summary judgment on Plaintiff’s ADA failure to accommodate claim.

             ADA Retaliation

       Plaintiff also appears to allege a retaliation claim under the ADA, with her doctor’s

note being the protected activity. (See Dkt. Nos. 1, ¶ 9; 64, pp. 11–13). Defendant argues that

“Plaintiff cannot make out a prima facie claim of retaliation under the ADA because the

decision to terminate was made before her first doctor’s note.” (Dkt. No. 56-26, p. 16). In

response, Plaintiff asserts that she can establish a prima facie case because she was “terminated




                                                22
shortly after Defendant learned her doctor had taken her out,” and “Defendant fired Plaintiff to

avoid paying her while she was out on leave.” (Dkt. No. 64, pp. 12–13).

       Retaliation claims brought under the ADA are examined under the three-step

McDonnell Douglas burden-shifting framework. Treglia, 313 F.3d at 719. At the first step,

Plaintiff must establish a prima facie case, which requires her to show: “(1) participation in a

protected activity; (2) that the defendant knew of the protected activity; (3) an adverse

employment action; and (4) a causal connection between the protected activity and the adverse

employment action.” Wright v. City of Syracuse, 611 F. App’x 8, 11 (2d Cir. 2015). Again,

the prima facie showing is de minimis. Treglia, 313 F.3d at 719. “Once a plaintiff establishes

a prima facie case of retaliation, the burden shifts to the defendant to articulate a legitimate,

non-retaliatory reason for the challenged employment decision.” Id. at 721. “If a defendant

meets this burden, ‘the plaintiff must point to evidence that would be sufficient to permit a

rational factfinder to conclude that the employer’s explanation is merely a pretext for

impermissible retaliation.’” Id. (quoting Cifra v. G.E. Co., 252 F.3d 205, 216 (2d Cir. 2001)).

       The first two steps are met for the reasons discussed above. In short, the close temporal

proximity between Plaintiff’s notice of medical leave and termination is sufficient to make out

a prima facie case of retaliation. Defendant’s proffered reason for terminating Plaintiff’s

employment, namely her alleged workplace misconduct and insubordination, is well-

documented, legitimate, and non-retaliatory.

       Plaintiff’s retaliation claim fails at step three of the analysis, for the same reasons

discussed above. In particular, the record shows that the decision was made to terminate

Plaintiff’s employment before her protected activity, and her co-worker Ms. Tianello was also




                                                  23
terminated for misconduct, and without any evidence that she engaged in protected activity.

(See Dkt. Nos. 56-22, ¶¶ 4, 16, 20–25; 64-15, p. 2; 56-24, ¶¶ 2–4; 56-20; 56-22; 56-23).

       In sum, Plaintiff has presented no evidence, aside from temporal proximity, to draw a

connection between her notice of medical leave and Defendant’s decision to terminate her

employment. This alone is not enough to rebut Defendant’s well-documented reasons for the

decision to terminate her employment, particularly given the attenuating evidence noted above.

Viewing the evidence in the light most favorable to Plaintiff, a jury could not reasonably find

that Defendant’s stated reasons for the adverse action were a pretext for unlawful retaliation.

Accordingly, Defendant is entitled to summary judgment on Plaintiff’s ADA retaliation claim.

See Widomski v. State Univ. of New York, 933 F. Supp. 2d 534, 553 (S.D.N.Y. 2013)

(dismissing the plaintiff’s ADA retaliation claim where her claim relied solely on temporal

proximity and the plaintiff otherwise failed to rebut the defendant’s legitimate, non-

discriminatory justification for the plaintiff’s termination).

             Title VII Retaliation

       Finally, Plaintiff alleges that Defendant unlawfully retaliated against her for reporting

alleged sexual harassment that she experienced in the classroom. (Dkt. No. 1, ¶¶ 11, 30).

Defendant argues that Plaintiff cannot make out a prima facie Title VII retaliation claim

because she cannot show any causal connection between her complaints and the termination of

her employment. (Dkt. No. 56-26, p. 17). Defendant points out that Assistant Director Koch

and Principal Cooper told Plaintiff that she should not be subjected to the comments of the two

minor students,” and then “move[d] her to a new classroom for her own protection – an action

that contemplated her remaining in employment.” (Id.). Defendant adds that, “[o]ther than

temporal proximity, Plaintiff advances no other evidence to show Defendant’s rationale for her




                                                  24
termination was a pretext for retaliation based on her complaints of purported sexual

harassment.” (Dkt. No. 65-4, pp. 9–10).

       Title VII prohibits discriminatory retaliation against an employee who complains of a

purportedly unlawful practice. 42 U.S.C. § 2000e–3. Like Plaintiff’s ADA retaliation claim,

her Title VII retaliation claim is also subject to the McDonnell Douglas burden-shifting

analysis. See Littlejohn v. City of New York, 795 F.3d 297, 315 (2d Cir. 2015). To make out a

prima facie case, a plaintiff must show that: (1) she engaged in a protected activity; (2) the

employer was aware of this activity; (3) the employer took adverse action against her; and (4) a

causal connection exists between the protected activity and the adverse action, i.e., that a

retaliatory motive was the but-for cause of the adverse employment action. Sista, 445 F.3d at

177; see also Miller, v. City of Ithaca, New York, 758 F. App’x 101, 104 (2d Cir. 2018).

       Here, Plaintiff has satisfied her de minimis burden to demonstrate a prima facie case.

Specifically, Plaintiff has established that she reported the sexual comments she received from

students to BOCES administrators on March 27, 2015, and Defendant terminated her

employment four days later. As explained above, this evidence of close temporal proximity is

sufficient to infer causation at the prima facie stage. See St. Juste v. Metro Plus Health Plan, 8

F. Supp. 3d 287, 329–31 (E.D.N.Y. 2014) (finding that the plaintiff satisfied her burden to

make out a prima facie case for Title VII retaliation by showing temporal proximity between

her allegations of sexual harassment and her termination).

       At step two, Defendant has adduced evidence that it had legitimate, non-retaliatory

reasons for terminating Plaintiff’s employment based on misconduct and insubordination. (See

generally Dkt. No. 56-22). As discussed above, this evidence is sufficient to demonstrate

legitimate, non-retaliatory reasons for Plaintiff’s termination.




                                                 25
       At step three, with the burden shifted back to Plaintiff, she has failed to bridge any

connection between her complaints and the termination of her employment. Once again,

Plaintiff mainly relies on evidence of temporal proximity, adding conclusory speculation that

BOCES did not want to pay her while she was out on medical leave. (Dkt. No. 64, pp. 8–11).

As discussed above, temporal proximity alone is not enough at this stage. Plaintiff also argues

that her lack of disciplinary history is evidence of retaliatory motive. (See Dkt. No. 64, p. 10).

However, the lack of any previous disciplinary history does not refute the well-documented

evidence of her misconduct and insubordination cited for her termination.

       Further, any inference of retaliatory intent is undermined by the record as whole. The

undisputed evidence shows that immediately after learning of the students’ alleged misconduct,

Assistant Director Koch interviewed staff and students with knowledge of what was going on.

(Dkt. No. 56-22, ¶¶ 4–6, 16–24). BOCES administrators informed Plaintiff that the students’

conduct was inappropriate and should have been reported directly to them. (Dkt. No. 56-22, ¶

6). They then offered to reassign Plaintiff to a new classroom, “for her own protection from

any inappropriate comments.” (Id.). According to Assistant Director Koch, Plaintiff resisted

their decision to reassign her to a new classroom. (Id., ¶¶ 7, 10). The investigation later

revealed that Plaintiff and the classroom teacher had been text messaging throughout the

school day, including inappropriate and unprofessional discussion about other classroom staff

and students. (See generally Dkt. No. 56-11). According to Defendant, it was the culmination

of events during the investigation and the administrators’ conclusions after the investigation

that led to their decision to terminate Plaintiff’s employment, not because she reported

complaints to them. (Dkt. Nos. 56-22, ¶ 24; 56-24, ¶¶ 2–4). And as discussed above,

Plaintiff’s co-worker Ms. Tianello was also terminated for mostly the same conduct.




                                                 26
        In sum, viewing the facts in the light most favorable to Plaintiff, a jury could not

reasonably find that Defendant’s stated reasons were pretextual and that unlawful retaliation

was the but-for cause of her termination. See Drouillard v. Sprint/United Mgmt. Co., 375 F.

Supp. 3d 245, 272–74 (E.D.N.Y. 2019) (dismissing the plaintiff’s Title VII retaliation claim

where she failed to present sufficient evidence of causation, other than temporal proximity and

speculation, to rebut the defendant’s legitimate reason for the alleged adverse action); Sharpe

v. Utica Mut. Ins. Co., 756 F. Supp. 2d 230, 249–52 (N.D.N.Y. 2010) (same). Accordingly,

Defendant is entitled to summary judgment on Plaintiff’s retaliation claim under Title VII.

V.      CONCLUSION

        For these reasons, it is

        ORDERED that Defendant’s motion for summary judgment (Dkt. No. 56) is

GRANTED; and it is further

        ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED with prejudice;

and finally, it is

        ORDERED that the Clerk provide a copy of this Memorandum-Decision and Order to

the parties in accordance with the Local Rules of the Northern District of New York.

        IT IS SO ORDERED.

        Date: March 3, 2020
              Syracuse, New York




                                                 27
